Case: 21-1949    Document: 36    Page: 1   Filed: 07/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     ETHANOL BOOSTING SYSTEMS, LLC,
 MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
            Plaintiffs-Appellants

                            v.

                FORD MOTOR COMPANY,
                    Defendant-Appellee
                  ______________________

                        2021-1949
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:20-cv-00706-CFC-JLH, Judge
 Colm F. Connolly.
                  ______________________

                  Decided: July 18, 2022
                  ______________________

    STEVEN M. SEIGEL, Susman Godfrey LLP, Seattle, WA,
 argued for plaintiffs-appellants. Also represented by
 MATTHEW ROBERT BERRY, ANDRES HEALY.

    MICHAEL S. CONNOR, Alston & Bird LLP, Charlotte,
 NC, argued for defendant-appellee. Also represented by
 KIRK T. BRADLEY; NATALIE CHRISTINE CLAYTON, ANDREW
 JAMES LIGOTTI, New York, NY.
                 ______________________
Case: 21-1949     Document: 36     Page: 2    Filed: 07/18/2022




 2   ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY




     Before MOORE, Chief Judge, NEWMAN and HUGHES,
                     Circuit Judges.
     Opinion for the court filed by Chief Judge MOORE
     Dissenting opinion filed by Circuit Judge NEWMAN
 MOORE, Chief Judge
     Ethanol Boosting Systems, LLC and Massachusetts In-
 stitute of Technology (collectively, EBS) appeal an order of
 the United States District Court for the District of Dela-
 ware granting judgment of non-infringement of the as-
 serted patents in favor of Ford Motor Co. (Ford). Because
 the district court’s judgment is based on erroneous claim
 construction, we vacate and remand.
                        BACKGROUND
      The asserted patents disclose a fuel management sys-
 tem for enhanced operation of a spark ignition gasoline en-
 gine. 1 ’580 patent at Abstract. The fuel management
 system controls engine knocking by injecting an anti-knock
 agent, which is a fuel, directly into a combustion cylinder.
 Id.; see id. at 1:61–65. In one embodiment, the system in-
 cludes (1) a direct-injection system for directly injecting a
 mixture of an anti-knock agent and fuel and (2) a port-in-
 jection system for port injecting part of the fuel, which is
 gasoline. Id. at 2:9–12, claim 1. Preferably, the anti-knock
 agent is ethanol. Id. at 2:8–11. Critical to this appeal, how-
 ever, the asserted patents also state, “[i]n order to obtain
 the highest possible octane enhancement while still main-
 taining combustion stability, it may be useful for 100% of
 the fuel to come from ethanol with a portion being port in-
 jected, as an alternative to a small fraction of the port-


     1   The asserted patents are U.S. Patent Nos.
 9,708,965; 10,619,580; and 10,781,760. We cite the ’580 pa-
 tent as representative of the asserted patents.
Case: 21-1949     Document: 36     Page: 3     Filed: 07/18/2022




 ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY      3



 fueled gasoline.” Id. at 3:34–38 (emphasis added). Claim
 1 recites in relevant part:
     A fuel management system for a spark ignition en-
     gine, comprising:
         a first fueling system that uses direct injec-
         tion; [and]
         a second fueling system that uses port fuel
         injection . . . .
     EBS filed this action in the District of Delaware, alleg-
 ing Ford infringes several claims of the asserted patents.
 During claim construction proceedings, EBS argued fuel
 used in the direct-injection system does not need construc-
 tion. Ford argued that the first fueling system requires “a
 fuel that contains an anti-knock agent . . . that is different
 from the fuel used for port injection/in the second fueling
 system.” J.A. 23–25, 44–46.
      The district court adopted Ford’s construction from the
 bench. J.A. 44–46. It reasoned “the specification . . . makes
 clear that what is invented is a dual fuel engine.” J.A. 44
 at 21:16–17 (emphasis added). The district court relied on
 the asserted patents’ titles, which are an “[o]ptimized fuel
 management system for direct injection ethanol enhance-
 ment of gasoline engines,” ’580 patent at [54], their back-
 ground sections, their figures, which the district court
 noted do not “depict the use of a single fuel engine,” J.A. 45
 at 22:7–10, and their “repeated[] refer[ences] to the inven-
 tion as directly injecting ethanol or another second fuel
 that is not gasoline,” J.A. 45 at 22:11–16. Regarding the
 embodiment that uses 100% ethanol, the district court ex-
 plained it is in the context of a dual-fuel engine and, thus,
 “is far different from teaching a single fuel engine.” J.A. 45
 at 24:2–25.
     In view of the district court’s construction, the parties
 stipulated to judgment of non-infringement of the asserted
Case: 21-1949       Document: 36       Page: 4      Filed: 07/18/2022




 4    ETHANOL BOOSTING SYSTEMS, LLC        v. FORD MOTOR COMPANY



 patents. EBS appeals.          We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
                            DISCUSSION
     EBS contends that the district court erred in constru-
 ing the first fueling system to be limited to using fuels dif-
 ferent than the fuel in the second system because there is
 no clear disclaimer of a single-fuel invention. We agree.
     We review claim construction based solely upon the in-
 trinsic record de novo. Intell. Ventures I LLC v. T-Mobile
 USA, Inc., 902 F.3d 1372, 1377 (Fed. Cir. 2018). Claim
 terms are generally given their ordinary and customary
 meaning, i.e., the meaning that the terms would have to a
 person of ordinary skill in the art when read in the context
 of the specification and prosecution history. Phillips v.
 AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en
 banc). We depart from the ordinary and customary mean-
 ing in only two instances: lexicography and disavowal. GE
 Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304,
 1309 (Fed. Cir. 2014). Only disavowal is relevant to this
 appeal. The standard for disavowal is exacting. Id. Disa-
 vowal requires that “the specification [or prosecution his-
 tory] make[] clear that the invention does not include a
 particular feature.” Id.
     There is nothing in the claim language that requires
 the use of different fuels in the direct-injection system and
 the port-injection system. Ford does not argue otherwise.
 Respondent’s Br. 44 (“Although the claims themselves may
 be silent as to the specific ‘fuel that is to be injected . . . .’”);
 Oral Arg. 23:40–23:53. 2 Ford, instead, argues that the
 specification and prosecution history compel such a result.



     2  Available            at           https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-1949_0407202
 2.mp3.
Case: 21-1949     Document: 36     Page: 5    Filed: 07/18/2022




 ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY      5



     The asserted patents’ specifications do not impose a
 single-fuel requirement either. To the contrary, they dis-
 close an embodiment in which “100% of the fuel . . . come[s]
 from ethanol with a small fraction being port injected.”
 ’580 patent at 3:34–38. The district court’s construction re-
 quiring two different fuels would exclude this disclosed em-
 bodiment. Moreover, even if Ford and the district court
 were correct that the specification discloses only dual-fuel
 systems, “we have expressly rejected the contention that if
 a patent describes only a single embodiment, the claims of
 the patent must be construed as being limited to that em-
 bodiment.” Phillips, 415 F.3d at 1323.
     Ford argues that the specification disavows single-fuel
 systems because it describes “the invention” as requiring a
 direct-injection fuel different than a port-injection fuel.
 Appellee’s Br. 33 (citing ’580 patent at 1:31–34, 2:9–11,
 13:26–28, 16:26–28). None of the cited passages, however,
 amount to a clear and unmistakable disavowal of single-
 fuel systems. For example, Ford cites the statement, relied
 on by the district court, that “[t]his invention relates to an
 optimized fuel management system for use with spark ig-
 nition gasoline engines in which an anti-knock agent which
 is a fuel is directly injected.” ’580 patent at 1:31–34. At
 best, this background statement merely contemplates us-
 ing the invention with a gasoline engine to directly inject
 an anti-knock agent, which the parties agree is not gasoline
 for purposes of this appeal. Critically, the statement does
 not require using gasoline in either fueling system or disa-
 vow systems that use other fuels. Such a requirement
 would be inconsistent with the 100% ethanol embodiment,
 id. at 3:34–38, and the specification’s disclosure that the
 “port injected fuel can be either gasoline or ethanol,” id. at
 7:27–28 (emphasis added). See Cont’l Cirs. LLC v. Intel
 Corp., 915 F.3d 788, 798 (Fed. Cir. 2019) (holding descrip-
 tions of the “present invention” were not limiting “where
 other portions of the intrinsic evidence do not support ap-
 plying the limitation to the entire patent”). Because these
Case: 21-1949     Document: 36     Page: 6    Filed: 07/18/2022




 6   ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY



 statements do not describe all embodiments, they do not
 describe the invention as a whole. See Regents of Univ. of
 Minnesota v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir.
 2013) (“When a patent thus describes the features of the
 ‘present invention’ as a whole, this description limits the
 scope of the invention.” (quoting Verizon Servs. Corp. v.
 Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir.
 2007))). We conclude that Ford has not established that
 the specification disavows single-fuel systems in the as-
 serted patents.
      Ford also cites, as the district court did, the asserted
 patents’ titles. Appellee’s Br. 35; J.A. 44 at 21:17–21. “[I]f
 we do not read limitations into the claims from the specifi-
 cation that are not found in the claims themselves, then we
 certainly will not read limitations into the claims from the
 patent title.” Pitney Bowes, Inc. v. Hewlett-Packard Co.,
 182 F.3d 1298, 1312 (Fed. Cir. 1999). In any event, the ti-
 tles’ reference to “ethanol enhancement of gasoline en-
 gines” is not a clear and unmistakable disavowal of single-
 fuel systems, particularly in view of the disclosed 100% eth-
 anol embodiment. Accordingly, the patents’ titles do not
 support the district court’s imported claim requirement of
 two different fuels.
     Our construction of the claims is not inconsistent with
 our decision in Ethanol Boosting Systems, LLC v. Ford Mo-
 tor Co., 831 F. App’x 505 (Fed. Cir. 2020) (non-precedential)
 (EBS I). There, we summarily affirmed the district court’s
 claim construction requiring dual fuels for the EBS I pa-
 tents, which derive from the parent application of the as-
 serted patents. 3 Id. at 505. Ford argues EBS I compels the
 same claim construction here. See Appellee’s Br. 52–57.
 The EBS I patents, however, are different from the pa-
 tents-in-suit. For example, the EBS I patents, e.g., ’519


     3  The EBS I patents are U.S. Patent Nos. 8,069,839;
 9,255,519; 9,810,166; and 10,138,826.
Case: 21-1949     Document: 36      Page: 7   Filed: 07/18/2022




 ETHANOL BOOSTING SYSTEMS, LLC   v. FORD MOTOR COMPANY      7



 patent at 5:46–57 (describing direct injection of ethanol),
 do not disclose 100% ethanol being port injected and direct
 injected as an alternative to port-injected gasoline. When
 related patents have different specifications, and as in this
 case different disclosures which are directly relevant to the
 claim term at issue, different claim constructions can re-
 sult.
      Likewise, statements made during the prosecution of a
 different EBS patent do not require importing a limitation
 into the district court’s construction in this case. See Ap-
 pellee’s Br. 47–48 (citing U.S. Patent App. No. 11/758,157).
 That patent, like the EBS I patents, is different from the
 asserted patents. For example, its claims explicitly recite
 different fuel types in each fueling system. See J.A. 4015.
 There is no inconsistency between our holding today and
 the prosecution history of a different patent with different
 claim language.
                        CONCLUSION
     The district court erred in construing the claims to re-
 quire a dual-fuel system. We therefore vacate the district
 court’s non-infringement judgment premised on that erro-
 neous construction and remand for further proceedings.
                VACATED AND REMANDED
                            COSTS
 Costs are awarded to EBS.
Case: 21-1949    Document: 36     Page: 8    Filed: 07/18/2022




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     ETHANOL BOOSTING SYSTEMS, LLC,
 MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
            Plaintiffs-Appellants

                             v.

                FORD MOTOR COMPANY,
                    Defendant-Appellee
                  ______________________

                        2021-1949
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:20-cv-00706-CFC-JLH, Judge
 Colm F. Connolly.
                  ______________________

 NEWMAN, Circuit Judge, dissenting.
      I respectfully dissent. The panel majority departs from
 the rule that patent claims are construed in accordance
 with the invention described in the specification. Claims
 cannot be construed to cover subject matter different from
 what the patentee described as the invention. “Ultimately,
 ‘[t]he only meaning that matters in claim construction is
 the meaning in the context of the patent.’” Ruckus Wire-
 less, Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999,
 1003 (Fed. Cir. 2016) (quoting Trs. of Columbia Univ. v.
 Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016)); see
Case: 21-1949    Document: 36      Page: 9    Filed: 07/18/2022




 2   ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY



 also Trs. of Columbia, 811 F.3d at 1363 (“claims must be
 read in view of the specification, of which they are a
 part” (quoting Markman v. Westview Instruments, Inc., 52
 F.3d 967, 978 (1995) (en banc))). The district court so con-
 strued the claims.
      The specification describes a system using both di-
 rectly-injected fuel and port-injected fuel, where the di-
 rectly-injected fuel includes an anti-knock agent such as
 ethanol, and the port-injected fuel is different from the di-
 rectly-injected fuel. The panel majority errs in construing
 the claims to include a system in which the fuels are not
 different. The district court correctly rejected that con-
 struction. 1 I respectfully dissent from my colleagues’ erro-
 neous claim construction, and their incorrect departure
 from the law of claim construction.
                         DISCUSSION
      Ethanol Boosting Systems and MIT (collectively
 “EBS”) own United States Patents No. 9,708,965;
 10,619,580; and 10,781,760. The three patents are titled
 “Optimized Fuel Management System for Direct Injection
 Ethanol Enhancement of Gasoline Engines,” and the spec-
 ifications are substantially the same. The patents describe
 and claim a fuel system having both direct injection and
 port injection systems, where the direct injection fuel con-
 tains both gasoline and an anti-knock agent such as etha-
 nol, and is different from the fuel in the port-injection




     1   Ethanol Boosting Systems, LLC v. Ford Motor Co.,
 No. 1:20-cv-00706-CFC-JLH, ECF 71 (D. Del. Mar. 25,
 2021) Reasoning for the district court’s claim construction
 is articulated in the transcript of the court’s March 16,
 2021 Markman hearing (“Claim Construction”), Appx39–
 84.
Case: 21-1949    Document: 36      Page: 10    Filed: 07/18/2022




 ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY      3



 system. See, e.g., ’580 patent; Claim Construction at 21:18;
 (Appx44).
     EBS sued Ford Motor Company for infringement, and
 the district court construed the term “fuel” in the claim
 clause “directly injected/first fueling system,” as “a fuel
 that contains an anti-knock agent that is not gasoline and
 that is different from the fuel used for port injection in the
 second fueling system.” Claim Construction at 29:2–4;
 (Appx46). After the district court adopted this construc-
 tion, the parties stipulated to non-infringement.
      My colleagues now hold that the claims should be con-
 strued to include systems where the same fuel is used for
 both direct injection and port injection. The panel major-
 ity’s claim construction departs from the specification and
 contradicts the prosecution history.
     The district court observed that the specification “rec-
 ognizes that the engine has an ethanol system and that
 when ethanol has been exhausted, the engine can operate
 in a lower performance gasoline-only mode, but it gives
 specific strategies for avoiding this lower performance
 mode . . . .” Claim Construction at 25:6–9; (Appx45). The
 district court referred to an example in the specification
 that used 100% ethanol in both the port- and direct-injec-
 tion systems, stating:
     from this we can discern that taken in context, this
     first passage is merely discussing how this dual
     fuel engine can adjust the relative amounts of eth-
     anol and gasoline used and contemplating the fact
     that under certain conditions, the use of ethanol
     may go up to 100 percent.
 Claim Construction at 24:7–11; (Appx45). The district
 court was reciting how the dual-fuel engine operates; the
 court was not changing the claims to include 100 percent
 ethanol in both the direct injection and the port injection
 systems.
Case: 21-1949     Document: 36      Page: 11    Filed: 07/18/2022




 4   ETHANOL BOOSTING SYSTEMS, LLC     v. FORD MOTOR COMPANY



     The district court construed the claims in light of the
 specification and the prosecution history, to require that
 the direct injection system uses a mixture of gasoline and
 ethanol. Claim Construction at 24–29; (Appx45–46). The
 district court took into account the title of the patents, in
 construing the claims. Id. at 21:18–21; (Appx44).
     The title is a factor in the construction of claims. In
 Corning v. Burden, the Supreme Court determined that the
 case turned on the question: “Is the plaintiff’s patent for a
 process or a machine?” 56 U.S. 252, 267 (1853). The Court
 explained that since the title was for a machine, it would
 constitute error “to construe his claim as for the function,
 effect, or result of his machine.” Id. at 269. See In re Fong,
 288 F.2d 932, 936 (CCPA 1961) (reading the specification
 “from its title to its end . . . .”).
     The panel majority holds that the claims are not lim-
 ited by the title, citing Pitney Bowes, Inc. v. Hewlett-Pack-
 ard Co., 182 F.3d 1298 (Fed. Cir. 1999) for its statement
 that “if we do not read limitations into the claims from the
 specification that are not found in the claims themselves,
 then we certainly will not read limitations into the claims
 from the patent title.” Id. at 1312. This statement, what-
 ever its applicability on the facts of Pitney Bowes, cannot
 change the law that claims are construed in light of the
 specification, and the specification starts with the title.
     A title is required by statute. 35 U.S.C. § 154(a)(1)
 (“Every patent shall contain a short title of the inven-
 tion . . .”). In Exxon Chem. Patents, Inc. v. Lubrizol Corp.,
 64 F.3d 1553, 1557 (Fed. Cir. 1995), the court looked first
 to the title and specification “as [an] interpretive aid,” (cit-
 ing Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775,
 780 (Fed. Cir. 1985)). In UltimatePointer, L.L.C. v. Nin-
 tendo Co., 816 F.3d 816 (Fed. Cir. 2016), the court ad-
 dressed a patent titled “Easily–Deployable Interactive
 Direct Pointing System,” and observed that the title
Case: 21-1949    Document: 36      Page: 12    Filed: 07/18/2022




 ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY      5



 showed that the claimed invention was limited to a direct
 pointing system. Id at 823. The court stated:
     The specification repeatedly emphasizes that the
     invention is directed to a direct-pointing system.
     The title of the invention explicitly states that the
     invention is an “Easily–Deployable Interactive Di-
     rect Pointing System . . .”.
 Id. (citing Exxon, 64 F.3d at 1557 (emphasis original)). In
 Ruckus Wireless, 824 F.3d at 1003, the court applied the
 title, “Communicating Information Packets Via Telephone
 Lines,” to construe the claims as excluding wireless com-
 munication. See also, e.g., Endo Pharms. Inc. v. Teva
 Pharms. USA, Inc., 919 F.3d 1347, 1353 (Fed. Cir. 2019)
 (“Consistent with the claims, the abstract, patent title, and
 summary of the invention all describe the invention as a
 ‘method of treating pain’ in patients with renal impair-
 ment.”); Bondyopadhyay v. United States, 748 F. App’x 301,
 306 (Fed. Cir. 2018) (“The title of the patent and its speci-
 fication further support the notion that the only phased ar-
 ray antenna structure claimed is in the shape of a geodesic
 sphere.”).
     The panel majority errs in discarding the title and
 adopting a claim construction that departs from the de-
 scription in the specification. The panel majority states
 that the specification discloses systems where the same
 fuel is used for both direct injection and port injection sys-
 tems, requiring that the claims be construed to cover such
 systems. However, as Ford explains, the comparative data
 are included in the specification for purpose of comparison,
 to demonstrate the advantages of the claimed dual fuel sys-
 tem. Ford states:
     Thus, far from describing a single-fuel embodiment
     where only ethanol is both direct injected and port
     injected, as EBS posits, Table 2 merely provides
     data for port injection of ethanol in order to com-
     pare those results to the results achieved by
Case: 21-1949    Document: 36     Page: 13    Filed: 07/18/2022




 6   ETHANOL BOOSTING SYSTEMS, LLC    v. FORD MOTOR COMPANY



     directly injecting ethanol at different times (late
     versus early). [’580 patent], 5:44–6:41. In fact, Ta-
     ble 2 confirms the “negligible impact” of port injec-
     tion of ethanol over the “[c]onventional gasoline
     engines” of the prior art. [’580 patent], 5:41–44,
     6:18–21 (1.05 bar for port injection of ethanol),
     6:31–37 (1 bar for “[c]onventional gasoline en-
     gines”).
 Ford Br. 14. As Ford observes, where a specification “re-
 peated[ly] disparages” prior art devices, the skilled artisan
 would not “read the claims of the patents-in-suit to cover
 such devices. . . .” Openwave Sys. v. Apple Inc., 808 F.3d
 509, 517 (Fed. Cir. 2015)).
     The prosecution history conforms to the district court’s
 construction. In prosecuting a parent application with the
 same specification, EBS distinguished a reference on the
 ground that the reference used only a single fuel.
 Appx4022. “Beyond the notice function and reliance-based
 aspects of a patent’s prosecution history, it ‘provides evi-
 dence of how the [PTO] and the inventor understood the
 patent.’” Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713
 F.3d 1090, 1095 (Fed. Cir. 2013). While the parties in Bio-
 gen focused on the question of disclaimer, the prosecution
 history here shows how the patentee viewed the dual fuel
 system as a distinction from the prior art.
     Construing the claims to include a single-fuel engine
 disregards both the specification and the prosecution his-
 tory. The majority errs in applying a claim construction
 that is not supported by the record. The district court cor-
 rectly construed the claims, whereas the panel majority’s
 claim construction contravenes the rules of claim construc-
 tion. I respectfully dissent.